Citation Nr: 1412951	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-44 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) related illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1990 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's HIV-related illness was incurred during active service.


CONCLUSION OF LAW

HIV-related illness was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board grants entitlement to service connection for HIV-related illness, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran contends that he acquired HIV during active service.  In support of his contention, he asserts that his in-service gastrointestinal symptoms, which were diagnosed as irritable bowel syndrome (IBS), were actually early manifestations of his HIV. 

An October 2008 QTC examination and VA treatment records indicate that the Veteran was diagnosed with HIV and AIDS, secondary to his HIV infection.  As such, Shedden element (1) has been demonstrated.

VA treatment records dated in July 2006 and January 2009 VA treatment record noted that the Veteran reported high-risk situations for HIV exposure while on active duty.  At his hearing, the Veteran testified that he received tattoos in his military barracks from a fellow Marine and that he believed that might be when he contracted HIV.  The Veteran also testified that while he was in service, he was told that he could not be a blood donor but was not told why.  The Veteran's service treatment records are negative for a diagnosis of HIV.  However, they contain numerous complaints of abdominal pain, diarrhea, weight loss, and headaches.  The Veteran was eventually diagnosed with IBS during active service.  In light of the aforementioned, Shedden element (2) has been satisfied.

Concerning Shedden element (3), a nexus between the Veteran's in-service symptoms and his current HIV, the Board notes that there are positive nexus opinions of record.  An undated VA treatment record noted that, in retrospect, it is apparent that many of the Veteran's chronic constitutional complaints, including gastrointestinal symptoms, were manifestations of symptomatic and progressive HIV infection and not irritable bowel syndrome, and that infection may have been acquired in the 1990's.  A November 2010 VA treatment record stated that the Veteran's service-connected condition of irritable colon, in retrospect, appeared to be entirely directly or indirectly due to chronic HIV infection affecting his gut.  A May 2011 VA treatment record indicated that the Veteran's multitude of chronic gastrointestinal complaints, including abdominal pain and diarrhea, all resolved soon after starting highly active antiretroviral (HAART) therapy; in retrospect, the Veteran's irritable bowel service-connected diagnosis represented symptoms from HIV infection.  The Board notes that the Veteran was provided a QTC (fee-basis) examination in October 2008.  However, the QTC examiner did not provide an opinion addressing the etiology of the Veteran's HIV.  As such, the Board finds the VA physician's opinions to be the most probative evidence concerning the etiology and onset of the Veteran's HIV.  The Board finds Shedden element (3) has been satisfied.

Resolving doubt in favor of the Veteran, service connection for HIV is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for HIV-related illness is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


